Exhibit p(i) under Form N-1A Exhibit 99 under Item 601/Reg. S-K Federated Investors, Inc. Code of Ethics for Access Persons Effective 1/01/2005 (As Revised 1/26/2005 and 8/19/2005) Table of Contents Page 1 RESPONSIBILITIES 2 1.1GeneralPrinciples2 1.2Compliance with this Code is a condition of employment3 1.3Personal Responsibility4 1.4Perceived ambiguity shall not excuse violations4 1.5Preclearance does not protect wrongdoing4 2 REPORTING REQUIREMENTS 4 2.1Initial Reporting Requirements4 2.2Quarterly Reporting Requirements5 2.3Annual Reporting Requirements6 2.4Independent Directors7 2.5Non-Federated Officers of Federated Funds or Proprietary Client Funds7 2.6Access Persons Acknowledgments of Receipt of Code of Ethics and Amendments8 3 PRECLEARANCE REQUIREMENTS 9 3.1Preclearance of Trades9 3.2Duration and Revocation9 3.3Preclearance Does Not Protect Wrongdoing9 3.4Options, Futures and/or Short Selling by Investment Personnel9 3.5Exceptions9 3.6Exception Procedure for Employee Stock Options of a Previous Employer10 4 EXEMPT TRANSACTIONS 11 4.1Exempt Securities11 4.2Discretionary Accounts12 5 PROHIBITIONS AND RESTRICTIONS 12 5.1General Prohibitions12 5.2Initial Public Offerings (or IPOs) are Prohibited13 5.3Private Placements Require Prior Compliance Approval14 5.4Prohibition of Short-Term Profits – 60-Day Rule – Individual Securities14 5.5Minimum Holding Period – Designated Federated Funds14 5.6Prohibition on Insider Trading15 5.7Disclosure or Misuse of Fund Information15 5.8Blackout - Recommendations / Restricted List16 5.9Blackout - Fund Trades16 5.10Prior Knowledge16 5.11De Minimis Exceptions17 5.12Serving on Boards of Directors17 5.13Excessive Trading and Market Timing19 5.14Independent Directors19 5.15Restrictions on Investment Clubs20 5.16Disclosure of Personal Interests20 6 PROHIBITIONS ON GIVING / RECEIVING GIFTS; POLITICAL AND CHARITABLE CONTRIBUTIONS 21 7 REVIEW, REPORTING, EDUCATION AND SANCTIONS 22 7.1Management Review of Investment Personnel’ s Trading Activity22 7.2Compliance Review of Reports and Trading Activity, and this Code of Ethics22 7.3Self-discovery and Reporting23 7.4Education23 7.5Sanctions24 7.6Factors For Consideration24 7.7Reporting of Violations24 8 DEFINITIONS 24 8.11933
